McNULTY, Judge
(dissenting).
The gravamen of the charges herein, though properly framed in terms of common law larceny pursuant to § 811.021 F.S.A., is embezzlement. That is, the undisputed evidence shows that appellant, as agent for Textile Prints, accepted payment on behalf of his principal of monies owed by the Karavases and Billirises to the principal. He converted those monies to his own use, thus they were “stolen” from his principal. He is charged, however, with “stealing” from the Karavases and Billirises. In my view there is a fatal variance between the allegata and probata.